       Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

F. FREDERIC FOUAD,                            :     Civil No. 1:19-CV-253
                                              :
      Plaintiff,                              :     (Judge Wilson)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
THE MILTON HERSHEY SCHOOL                     :
AND TRUST, et al.,                            :
                                              :
      Defendants.                             :

                           MEMORANDUM ORDER

      The background to this order is as follows:

      On December 3, 2019, the plaintiff filed a motion for sanctions, suppression,

and related relief which asked this court for expedited discovery “that includes: (a)

the initial interception [of] the Colistra Memo; (b) the chain of custody of the

Misappropriated 1999 Faxed Document; (c) the notice of the confidentiality and

potentially applicable evidentiary privileges; and (d) the decisions to disregard the

duty to return the document and instead undertake expansive misuse of it.” (Doc.

241, at 4-5). Accordingly, in this motion, the plaintiff requested “expedited targeted

discovery to develop the record related to the interception, chain of custody, and use

of this misappropriated document.” (Id., at 11). Indeed, “expedited discovery”




                                          1
       Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 2 of 9




served as a constant, recurring theme underlying this motion and request for

sanctions.

      Since this motion was filed, we have been working toward helping the

plaintiff accomplish this goal. For the past several months, this has been our singular

focus—assisting these parties to reach the merits of these serious accusations

brought forth by the plaintiff in a “just, speedy, and inexpensive” fashion in

accordance with Rule 1 of the Federal Rules of Civil Procedure. In undertaking this

effort, we fulfilled the plaintiff’s request for expedited discovery on his motion by

setting an ambitious schedule for discovery on the specific issues surrounding this

motion. This original scope of discovery inspired by Fouad’s motion sparked

numerous disputes. To resolve these some 15 discovery dispute motions in

accordance with Rule 1 of the Federal Rules of Civil Procedure, we conducted oral

argument to give all parties an opportunity to be heard before promptly issuing our

memorandum opinion addressing these issues. (Doc. 432). During this oral argument

Fouad agreed that we possessed broad discretion in prescribing the scope and

sequence of discovery.

      We then exercised the discretion which Fouad acknowledged we possessed.

To limit further disputes moving forward, focus the parties, and reach the merits of

the issues at the heart of the plaintiff’s motion for sanctions as quickly as possible,

as requested by the plaintiff, our memorandum opinion further narrowed the scope



                                          2
        Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 3 of 9




of discovery for these parties by bifurcating their course and taking up the two

preliminary issues first so as to streamline these issues and minimize costs. These

issues which are now the subject of focused discovery by the parties related to two

threshold matters which were fundamental to Fouad’s motion for termination

sanctions; namely, whether the Colistra memo was obtained in an illicit fashion and

whether it was the subject of any legitimate claim of privilege which has not been

waived. We also set discovery deadlines for the parties on these issues, in order to

achieve Fouad’s oft-stated goal of expediting the discovery process.

      Having seemingly achieved this goal of obtaining expedited discovery in aid

of consideration of his motion for sanctions, Fouad has now objected to the course

of action he long sought. In response to our memorandum opinion, the plaintiff has

requested a stay of discovery and consideration of his sanctions motion pending an

appeal to the district court, thus delaying the otherwise expeditious discovery that

he demanded. There is a paradoxical quality to this stay request, which now seeks to

delay that which Fouad has frequently claimed had been unreasonably delayed—

discovery and consideration of this sanctions motion. After review, we will deny this

request for a stay in order to effectuate the dictates of Rule 1 of the Federal Rules of

Civil Procedure, “the just, speedy, and inexpensive determination of every action

and proceeding[,]” Fed. R. Civ. P. 1, and to ensure that we are able to resolve the




                                           3
        Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 4 of 9




plaintiff’s motion for sanctions on an expedited basis in accordance with the

plaintiff’s wishes in his motion.

      The legal standards which govern stay requests are familiar ones and

emphasize the court’s broad discretion. Nonetheless that discretion is guided by

certain basic principles. As part of the district court’s power to control the disposition

of civil matters that come before it, the court has the power to stay proceedings when

judicial economy or other interests may require. Landis v. N. Am. Co., 299 U.S. 248,

254, 57 S. Ct. 163, 81 L. Ed. 153 (1936); see also CTF Hotel Holdings, Inc. v.

Marriott Int’l, Inc., 381 F.3d 131, 136 (3d Cir. 2004); Barker v. Kane, 149 F. Supp.

3d 521, 525 and n.42 (M.D. Pa. 2016). “A stay is an extraordinary measure, and the

decision to impose a stay rests within the sound discretion of the district court.”

Barker v. Kane, 149 F. Supp. 3d 521, 525 (M.D. Pa. 2016) (citing In re Adelphia

Commcn’s Secs. Litig., No. 02-1781, 2003 WL 22358819, at *2 (E.D. Pa. May 13,

2003); see also Landis, 299 U.S. at 254-56. Thus, under this abuse of discretion

standard, a trial court’s control of its docket will not be disturbed “ ‘except upon the

clearest showing that the procedures have resulted in actual and substantial prejudice

to the complaining litigant.’ ” Miller v. Ashcroft, 76 F. App’x 457, 461 (3d Cir.

2003) (citations omitted). Moreover, any party challenging a ruling denying a

continuance or stay request, “ha[s] a heavy burden to bear, . . ., as matters of docket

control and conduct of [litigation] are committed to the sound discretion of the



                                            4
         Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 5 of 9




district court.” In re Fine Paper Antitrust Litigation, 685 F.2d 810, 817 (3d Cir. 1982)

(citations omitted). Furthermore, when exercising this discretion, we acknowledge a

basic truth: we must remain mindful of the fact that “the Federal Rules are meant to

be applied in such a way as to promote justice.” See Fed. R. Civ. P. 1. Often that will

mean that courts should strive to resolve cases on their merits whenever possible.

However, justice also requires that the merits of a particular dispute be placed before

the court in a timely fashion . . . .” McCurdy v. American Bd. of Plastic Surgery,

157 F.3d 191, 197 (3d. Cir 1998) (affirming denial of request for extension of time).

Therefore, where delays by one party unfairly prejudice the rights and interests of

the opposing party, the proper exercise of discretion calls for the denial of any

motion for a stay of proceedings.

      The following four benchmarks guide us in exercising our broad discretion

and determining whether to stay a discovery order pending an appeal of that order:

      (1) whether the stay applicant has made a strong showing that he is
      likely to succeed on the merits; (2) whether the applicant will be
      irreparably injured absent a stay; (3) whether issuance of the stay will
      substantially injure the other parties interested in the proceeding; and
      (4) where the public interest lies.

Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d Cir.

1991).

      In this case, we find that the proper exercise of discretion calls for the denial

of this motion to stay. The incident that lies at the heart of this litigation occurred



                                           5
       Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 6 of 9




over 20 years ago. This litigation has been pending against the defendants for the

past two years, and grave charges have been leveled against them in recent months

in the form of a motion for sanctions. Fouad has brought this action and filed this

motion for sanctions. It is essential as a matter of fairness to all parties that this

matter be promptly and fairly resolved. To do this, Fouad must proceed forward with

discovery and the litigation of the merits of his claims. Fouad’s motion to stay would

frustrate the goal of securing a prompt, orderly, and fair resolution of this case.

Moreover, Fouad will face little prejudice from pursuing discovery on these claims.

Indeed, it was Fouad himself that requested expedited discovery regarding, inter

alia, “(a) the initial interception [of] the Colistra Memo; [and] (b) the chain of

custody of the Misappropriated 1999 Faxed Document[.]” (Doc. 241, at 4-5). It can

hardly be said that Fouad will now face prejudice from endeavoring to complete the

first portion of the discovery that he sought when he filed this motion.

      More fundamentally, Fouad has not met any of the four criteria for issuing a

stay. First, we find that Fouad, as the stay applicant, has not made a strong showing

that he is likely to succeed on the merits. At bottom, our order simply prescribed a

fair and expeditious process for discovery and litigation of Fouad’s termination

sanction motion. In the course of litigating this matter Fouad has acknowledged that

these issues relating to the timing and sequencing of discovery rest in the sound

discretion of the court. We have exercised that discretion in a fashion which gives



                                          6
         Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 7 of 9




Fouad what he has long sought, an opportunity to prove the litigation misconduct

which he has alleged. In order to prevail on his appeal Fouad must now show that

our decision “is clearly erroneous or contrary to law.” 28 U.S.C. § 636 (b)(1)(A).

Given the broad discretion which Fouad concedes we enjoy in this arena, we do not

believe that our prior order—which facilitates the resolution of his sanctions

motion—can be seen as either clearly erroneous or contrary to law. Therefore, this

appeal likely fails on its merits.

        Nor can Fouad show that he will be irreparably injured absent a stay. On this

score, Fouad’s litigation posture is somewhat paradoxical. He has long decried what

he perceived to be delay in allowing him the opportunity to prove what he has

alleged, but now given that opportunity he urges us to foster further delay through

this stay of proceedings. Thus, Fouad invites precisely the sort of prejudicial delay

which he has previously condemned. We believe that granting a stay and ordering

further delay actually harms Fouad, who has made grave allegations and is entitled

to a prompt resolution of those claims. Further, a stay only delays what will

inevitably be necessary, discovery to determine the factual merit of Foaud’s

extremely serious allegations. Therefore, this factor also weighs against granting a

stay.

        Likewise, consideration of the potential harm suffered by the defendants also

calls for no further delay in litigating this sanctions motion. Fouad has leveled



                                          7
       Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 8 of 9




exceedingly grave allegations against the defendants, at times accusing them of

unethical behavior which is tantamount to criminal conduct. Like Fouad, the

defendants are entitled to a prompt and fair resolution of these serious allegations.

Our scheduling order provides them with this opportunity, and we should not further

delay or deny all parties the opportunity to address and resolve these accusations of

misconduct.

      Finally, it is manifestly in the public’s interest to have Fouad’s assertions of

litigation misconduct fully and promptly aired and addressed. A stay of proceedings,

with its accompanying delay, is antithetical to this goal and frustrates the public’s

interest in having these serious allegations resolved. Thus, all of these factors

governing stay practice weigh against Foaud’s position.

      Since “justice . . . requires that the merits of a particular dispute be placed

before the court in a timely fashion . . . ,” McCurdy v. American Bd. of Plastic

Surgery, 157 F.3d 191, 197 (3d Cir. 1998), the proper exercise of our discretion in

this case would be to deny Fouad’s motion to stay and allow all parties to promptly

address the merits of this motion for sanctions in accordance with the discovery

schedules set by our recent memorandum and order. (Doc. 432).

      Accordingly, upon consideration of this motion to stay pending appeal, (Doc.

446), for the reasons set forth above, IT IS HEREBY ORDERED THAT the

plaintiff’s motion is DENIED.



                                          8
 Case 1:19-cv-00253-JPW Document 471 Filed 07/22/20 Page 9 of 9




So ordered this 22d day of July, 2020.



                                      /s/Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                  9
